Citation Nr: 1713586	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.  He died in December 2010.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO in Milwaukee, Wisconsin, inter alia, denied service-connected burial benefits.  In May 2011, the appellant filed a notice of disagreement (NOD) limited to that issue.  A statement of the case (SOC) was issued in June 2012, and the appellant filed a statement accepted in lieu of a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.

During the pendency of the appeal, the claims file was transferred to the jurisdiction of the RO in Nashville, Tennessee, which certified the appeal to the Board. 

In March 2014, the appellant and her son testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2015, the Board remanded the claim for service-connected burial benefits to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a May 2016 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim for service-connected burial benefits is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran died in December 2010.  His death certificate lists the immediate cause of death as cardiopulmonary arrest, due to or as a consequence of end stage heart disease.  There were no other conditions listed as contributing to the Veteran's death.  The appellant contends that the Veteran's service-connected triple arthrodesis of the left foot contributed to his death to the extent that it put undue stress on his heart.  The Veteran had also contended in an April 1999 statement (VA Form 21-4138) that his heart problems were due to the fact that his ability to walk and exercise were limited by his foot and leg problems.  Notably, his VA treatment records document left foot and mobility problems.  For instance, VA podiatry and orthopedic surgery consultation notes dated in April 2009 reflect that the Veteran experienced left foot/ankle pain and that his ambulation was impaired due to foot symptoms.

The Board points out that the Veteran was also in receipt of VA compensation under 38 U.S.C.A. § 1151 (West 2014) for neuropathies of the bilateral upper and lower extremities.  However, a claim for service-connected burial benefits cannot be premised on disabilities compensated "as if" service-connected under § 1151.  See Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994).

In its January 2015 remand, the Board instructed the AOJ to obtain a medical opinion from an appropriate VA physician as to the nature of any relationship between the Veteran's service-connected left foot disability and his death.  Pursuant to the Board's remand, a VA physician reviewed the Veteran's claims file in May 2016 and explained that the Veteran was service-connected for triple arthrodesis of the left foot.  He had sprained his foot in service in 1955 and further injured it playing softball in 1971.  In March 1971, he underwent a triple arthrodesis for traumatic calcaneal bar on the left foot and ambulated with orthotic shoes after the surgery.  The physician noted that he had a myriad of medical conditions when he died, including the following: coronary artery disease, status post coronary artery bypass graft; atrial fibrillation; congestive heart failure; abdominal aortic aneurysm; cervical cord compression at C3-4; gastroesopheal reflux disease (GERD); carpal tunnel syndrome; vitamin B 12 deficiency; hypertension; post laminectomy of the lumbar spine; peripheral neuropathy; and chronic obstructive pulmonary disease (COPD).  In December 2010, he was found unresponsive on the floor with shortness of breath, incoherence, and incontinence.  He was transported to the hospital where he subsequently died.  His death certificate indicates that the immediate cause of death was cardiopulmonary arrest and that the underlying cause was end stage heart disease.

The VA physician concluded that he concurred with the cause of death as shown on the death certificate.  There was no clinical evidence that a triple arthrodesis in 1971 from which the Veteran recovered had any role whatsoever to play in causing his death or aggravating his significant underlying heart disease.  It was not likely ("less likely than not") that the Veteran's service-connected left foot disability had any role to play in his demise.

Unfortunately the May 2016 opinion is not accompanied by any specific rationale that explains why the Veteran's service-connected left foot disability did not contribute to his fatal cardiac disability.  Also, the physician did not acknowledge or discuss the overall contention that the service-connected left foot disability placed undue stress on the Veteran's heart and contributed to the development of his heart disease because it limited his ability to perform physical activities.  Rather, the physician gave a summary of the Veteran's medical history and provided a conclusory opinion that his service-connected left foot disability did not aggravate his underlying heart disease or otherwise contribute to his death.  In light of the noted deficiencies, the May 2016 opinion is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Given the above, the Board finds that a remand is necessary to obtain further medical nexus opinion-preferably, from the physician who provided the May 2016 opinion-which fully discusses whether his service-connected left foot disability contributed to the development of his fatal cardiac disability, as alleged.

Prior to undertaking the action identified above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should 
give the appellant another opportunity to provide information and/or evidence pertinent to the matter on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Notably, in the January 2015 remand, the Board instructed the AOJ to request that the appellant provide, or provide appropriate authorization for it to obtain, copies of any relevant records pertaining to the Veteran's emergency treatment at Baptist Memorial Hospital (Baptist) in December 2010.  The AOJ asked the appellant to provide authorization to allow it to obtain the identified treatment records from this facility by way of a February 2015 letter.  The appellant subsequently submitted treatment records from Baptist to the AOJ, but the majority of these records are of poor quality and unreadable.  Hence, on remand, after obtaining updated authorization, further efforts to obtain all relevant treatment records from Baptist should be undertaken.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior  to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the appellant provide authorization to obtain any private (non-VA medical records, to particularly include updated authorization to obtain the Veteran's complete treatment records from Baptist Memorial Hospital dated in December 2010, as referenced above (explaining that the records from this facility that were previously submitted are of poor quality and unreadable)

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the matter within the one-year period).

2.  If the appellant responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who provided the May 2016 opinion an addendum opinion addressing the relationship, if any, between the Veteran's service and his cause of death.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician  based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the physician  should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that:

(a)  the service-connected triple arthrodesis of the left foot caused, or contributed substantially or materially to, the Veteran's death (to the extent that it placed undue stress on his heart and contributed to the development of his fatal heart disease because it limited his ability to perform physical activities); or, if not

(b)  the Veteran's fatal heart disease (1) began during service; or (2) was otherwise medically-related to his service.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record (to include the evidence of left foot symptoms and the Veteran's impaired mobility), as well as all lay assertions (to include the assertions that the Veteran's service-connected triple arthrodesis of the left foot placed undue stress on his heart and contributed to the development of his fatal cardiac disease because it limited his ability to perform physical activities).

The medical professional should disregard the effects of the neuropathies of the Veteran's bilateral upper and lower extremities for which he was in receipt of compensation under 38 U.S.C.A. § 1151, but was not service-connected; inasmuch as the law prohibits their consideration in the context of the benefit currently being sought.

Notably, the absence of documented evidence of cardiac problems during service or for many years after service should not serve as the sole basis for a negative opinion. 

In this regard, the physician is advised that the Veteran was competent to report his symptoms, that the appellant is competent to report her observations of the Veteran's symptoms, and that the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




